Citation Nr: 0701568	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-13 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbosacral 
spine.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from October 2001 to May 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for a low back disability, and assigned a 20 
percent evaluation for it.  The veteran disagreed with the 
assigned rating.  In addition, the RO denied the veteran's 
claim for service connection for a psychiatric disability.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the certification of the veteran's appeal to the 
Board in May 2005, the veteran submitted a medical statement 
from a VA clinician in September 2005.  Since the veteran has 
not submitted a waiver of RO jurisdiction over the record, 
this claim must be remanded so that the record can be 
reviewed by the RO in the first instance.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

In addition, the veteran submitted a statement indicating 
that his back condition had worsened.  The Board notes that 
the last examination occurred almost 3 years ago. VA's 
General Counsel has indicated that when it is asserted that 
the severity of a service-connected disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new 
examination should be scheduled on remand.

With regard to the claim for service connection for a 
psychiatric disability, the Board notes that it does not 
appear that all the veteran's service medical records have 
been associated with the claims folder.  On a report of 
medical history dated March 2003, the veteran related that he 
had been diagnosed with a psychiatric disability and was 
being treated for it by a civilian psychiatrist.  It was 
noted that he was on medication for this condition.  These 
records have not been requested.  A mental status evaluation 
later that month revealed that the veteran's behavior was 
normal, and he was fully alert and oriented.  His mood was 
unremarkable and this memory was good.  His thinking process 
was clear and his thought process was normal.  The veteran 
was apparently being discharged due to a psychiatric 
disability.  The discharge certificate lists personality 
disorder as the reason for the veteran's separation from 
service.  

The records of any in-service treatment by a private medical 
provider for psychiatric symptoms have not been associated 
with the claims folder, and should be requested on remand.

The evidence submitted in September 2005 indicated the 
veteran had received treatment at the VA hospital for his 
back.  Ongoing medical records for both claimed conditions 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an increased rating, or a disability 
rating or effective date for the disabilities on appeal.  
Thus, on remand the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 
        
Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) with 
regard to his claim for an increased 
rating.  The notice should also advise 
the veteran that a disability rating and 
effective date will be assigned if 
service connection or an increased rating 
is awarded, to include an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should attempt to obtain any 
additional service medical records.

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for a psychiatric 
disability prior to, during and following 
his discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran.

4.  The RO should request treatment 
records from the VA hospital in White 
River Junction, Vermont dating since his 
discharge from service.

5.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the current nature and severity 
of the veteran's service-connected low 
back disorder.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All symptoms, including 
neurological, should be reported in 
detail.  All indicated tests should be 
conducted.  Range of motion should be 
reported in degrees, to include the 
degree to which motion is limited by 
pain.

The examiner should also comment on the 
functional limitations caused by pain and 
any other associated symptoms, to include 
the frequency and severity of flare-ups 
of these symptoms, and the effect of pain 
on range of motion.  Additionally, the 
examiner should specifically comment 
regarding the frequency and duration of 
"incapacitating episodes" during the past 
12 months.  In so doing, attention must 
be given to the fact that, by definition, 
"incapacitating episodes" are those 
requiring bedrest and treatment 
prescribed by a physician.

6.  If additional service medical records 
or private medical records for 
psychiatric treatment during his period 
of service are obtained, the veteran 
should then be afforded another VA 
psychiatric examination to determine the 
nature and etiology any current 
psychiatric disability.  The examination 
report should include a detailed account 
of all pathology found to be present.  
The examiner should provide an opinion 
addressing whether the veteran had a 
psychiatric disability prior to service; 
if so, whether it increased in severity 
(beyond normal progression of the 
disorder) during service; or, if he did 
not have a preexisting psychiatric 
disability, if any current psychiatric 
disability is related to service.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  All necessary tests are to be 
accomplished.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.

7.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




